11-3204
         Chen v. Holder
                                                                                       BIA
                                                                                  Weisel, IJ
                                                                               A089 225 046
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       New York, on the 24th day of March, two thousand fourteen.
 5
 6       PRESENT:
 7                ROSEMARY S. POOLER,
 8                BARRINGTON D. PARKER,
 9                RICHARD C. WESLEY,
10                     Circuit Judges.
11       _____________________________________
12
13       GUANGHUI CHEN,
14                Petitioner,
15
16                        v.                                    11-3204
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _______________________________________
22
23       FOR PETITIONER:               Gerald Karikari, New York, N.Y.
24
25       FOR RESPONDENT:               Tony West, Assistant Attorney
26                                     General; Melissa Neiman-Kelting,
27                                     Senior Litigation Counsel; Anthony
28                                     J. Messuri, Trial Attorney, Office
29                                     of Immigration Litigation, United
30                                     States Department of Justice,
31                                     Washington, D.C.
 1        UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5        Petitioner Guanghui Chen, a native and citizen of the

 6   People’s Republic of China, seeks review of a July 18, 2011,

 7   order of the BIA, affirming the September 3, 2009, decision

 8   of Immigration Judge (“IJ”) Robert Weisel, denying his

 9   application for asylum, withholding of removal, and relief

10   under the Convention Against Torture (“CAT”).     In re

11   Guanghui Chen, No. A089 225 046 (B.I.A. July 18, 2011),

12   aff’g No. A089 225 046 (Immig. Ct. N.Y. City Sept. 3, 2009).

13   We assume the parties’ familiarity with the underlying facts

14   and procedural history in this case.

15        Under the circumstances of this case, we have reviewed

16   both the IJ’s and the BIA’s opinions “for the sake of

17   completeness.”     Zaman v. Mukasey, 514 F.3d 233, 237 (2d Cir.

18   2008).   The applicable standards of review are well-

19   established.     See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v.

20   Holder, 562 F.3d 510, 513 (2d Cir. 2009).

21   I.   Asylum

22        Notwithstanding Chen’s argument to the contrary, the

23   agency did not err in finding that he failed to establish a

                                     2
 1   nexus between the harm he suffered and feared and a

 2   protected ground.   See 8 U.S.C. § 1158(b)(1)(B)(i); Castro

 3   v. Holder, 597 F.3d 93, 100 (2d Cir. 2010).   Pursuant to

 4   section 101(a)(3) of the REAL ID Act, 8 U.S.C.

 5   § 1158(b)(1)(B)(i), applicable in this case, “the applicant

 6   must establish that [a protected ground] was or will be at

 7   least one central reason for” the claimed persecution.

 8   There was a reasonable basis for the agency to conclude that

 9   Chen’s opposition to government corruption was a

10   self-interested means of personal redress against the

11   particular individuals who had targeted him for extortion.

12   See Castro, 597 F.3d at 100 (“Although opposition to

13   corruption for purely self-interested reasons may lack a

14   political motivation, ‘opposition to endemic corruption . .

15   . may have a political dimension when it transcends mere

16   self-protection and represents a challenge to the legitimacy

17   or authority of the ruling regime.’” (quoting Yueqing Zhang

18   v. Gonzales, 426 F.3d 540, 547-48 (2d Cir. 2005)).     Indeed,

19   Chen testified that he filed his complaint because the

20   extortion made it impossible to continue to operate his

21   business and his use of the Chinese courts as the means for

22   redress does not evidence “a challenge to the legitimacy or


                                   3
 1   authority of the ruling regime.”    See Castro, 597 F.3d at

 2   100.

 3          While Chen argues that his receipt of an anonymous

 4   threatening telephone call following the filing of his

 5   complaint established the corruption of the Chinese courts,

 6   the agency reasonably rejected his assertion as overly

 7   speculative.    See Siewe v. Gonzales, 480 F.3d 160, 168-69

 8   (2d Cir. 2007) (noting that “support for a contrary

 9   inference-even one more plausible or more natural-does not

10   suggest error” and this Court will accord deference to the

11   agency’s finding where it “is tethered to the evidentiary

12   record”); see also Matter of N-M-, 25 I. & N. Dec. 526, 532

13   (B.I.A. 2011) (indicating that “a showing of retaliatory

14   harm for exposing acts of corruption, coupled with evidence

15   that the corruption is in some way linked to a political

16   system, would appear insufficient to demonstrate that a

17   victim’s anticorruption beliefs are ‘one central reason’ for

18   retaliation against him”).    Under these circumstances, the

19   agency did not err in finding that Chen failed to establish

20   a nexus between the harm he suffered and feared and a

21   protected ground.    See 8 U.S.C. § 1158(b)(1)(B)(i); Yueqing

22   Zhang, 426 F.3d at 548.


                                    4
 1   II. CAT Relief

 2       While Chen asserts that he established his entitlement

 3   to CAT relief, the agency reasonably determined that he

 4   failed to show that he would likely be tortured if returned

 5   to China.     As the agency noted, Chen’s business partners

 6   have remained in China unharmed, cf. Melgar de Torres v.

 7   Reno, 191 F.3d 307, 313 (2d Cir. 1999) (finding that where

 8   similarly situated family members remain unharmed in

 9   petitioner’s native country, a claimed fear of future harm

10   is weakened), and he abandoned both his complaint against

11   the officials and his business, which served as the basis

12   for the extortion and threats, cf. Jian Xing Huang v. INS,

13   421 F.3d 125, 129 (2d Cir. 2005) (absent “solid support in

14   the record,” a fear of future harm is “speculative at

15   best”).     Although Chen did testify that the commissioner of

16   the public security bureau threatened to kill him, it was

17   reasonable for the agency to conclude that this

18   individualized threat did not indicate that any governmental

19   entity had acquiesced in the commissioner’s illegal conduct.

20   See Siewe, 480 F.3d at 168-69; see also Khouzam v. Ashcroft,

21   361 F.3d 161, 170 (2d Cir. 2004) (“CAT itself requires that

22   torture be inflicted ‘by or at the instigation of or with

23   the consent or acquiescence of a public official or other

24   person acting in an official capacity’”).
                                   5
1       For the foregoing reasons, the petition for review is

2   DENIED.   As we have completed our review, the pending motion

3   for a stay of removal in this petition is DISMISSED as moot.

4                               FOR THE COURT:
5                               Catherine O’Hagan Wolfe, Clerk
6




                                  6